The petition satisfies the requirements of SCR 98(5).
                     Accordingly, we approve attorney Jeannie Jiwon Park's resignation. SCR
                     98(5)(a)(2). The petition is hereby granted.
                                 It is so ORDERED.




                                                         Gibbons


                                                                                    J.




                                                                                ,   J.
                                                         Hardesty


                                                                    0-6Thr      ,
                                                         Parraguirre




                                                         Douglas
                                                                       t, '
                                                                       G6           J.



                                                         Ow?
                                                         Cherry


                                                                                    J.
                                                         Saitta




                     cc: David A. Clark, Bar Counsel
                          Kimberly K. Farmer, Executive Director, State Bar of Nevada
                          Jeannie Jiwon Park
                          Perry Thompson, Admissions Office, United States Supreme Court
SUPREME COURT
        OF
     NEVADA

                                                           2
(0) I947A   ..meen